Citation Nr: 1135316	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-33 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a left ankle disability.

2.  Entitlement to an increased rating greater than 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 1997 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his ankle disabilities are worse than currently rated.  Specifically, he indicates his ankles are painful, swell up, are unstable, pop and frequently cause him to leave work early to seek medical care.  In support of his claim he submitted numerous letters from his supervisor, his family and friends, and his VA physicians confirming the Veteran has left work early or missed entire days of work due to his ankle problems.

The claims folder only contains VA outpatient treatment records through May 2007.  According to various letters from his VA physicians, the Veteran was seen well after this date for flare-ups of ankle pain, swelling and instability.  Indeed, the Veteran was seen in the VA podiatry clinic in September 2007 for bilateral ankle pain.  It does not appear these records are currently in the claims folder.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination in February 2008, over three years ago.  The examination report, moreover, does not indicate the examiner reviewed the claims file, to include the letters from his friends, family, and supervisor or VA physicians.  While the examiner noted the Veteran is capable of performing his normal job, this opinion was not reconciled with the evidence in the file that the Veteran frequently misses work due to his bilateral ankles.  Indeed, it does not appear the examiner was even aware of those facts.  For these reasons the Board finds the examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

In light of the inadequacies as well as the likely missing VA outpatient treatment records, the Board concludes a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his ankles.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for VA medical records dated from May 2007 to the present.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic examination for his service connected bilateral ankle disabilities to ascertain the current severity of his conditions.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, to include a copy of this Remand.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology should be noted in the examination report.  In addition, the examiner should discuss whether the Veteran's disabilities exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiners should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his ankles repeatedly over a period of time.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

3.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If these claims remain denied, provide the Veteran and her representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


